          Case 5:16-cv-05820-EJD Document 139 Filed 04/25/19 Page 1 of 4




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                        UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NORTHERN CALIFORNIA
14
                                SAN JOSE DIVISION
15
16   IN RE HP PRINTER FIRMWARE UPDATE        Case No. 5:16-cv-05820-EJD-SVK
17   LITIGATION
                                             [PROPOSED] FINAL ORDER AND
18                                           JUDGMENT
19
20
21
22
23
24
25
26
27
28

                       [PROPOSED] FINAL ORDER AND JUDGMENT
                             Case No. 5:16-cv-05820-EJD-SVK
                Case 5:16-cv-05820-EJD Document 139 Filed 04/25/19 Page 2 of 4




 1          This matter came before the Court for hearing pursuant to the Order Preliminarily Approving
 2   Class Action Settlement and Providing for Notice, dated November 19, 2018 (“Preliminary Approval
 3   Order”), on the motion of Plaintiffs for approval of the proposed class action settlement (the
 4   “Settlement”) with Defendant HP Inc. (“HP”). Due and adequate notice has been given of the
 5   Settlement as required by the Preliminary Approval Order. The Court has considered Plaintiffs’
 6   Motion for Final Approval of Class Action Settlement, and the Court having considered all papers
 7   filed and proceedings conducted herein, and good cause appearing therefor, it is hereby ORDERED,
 8   ADJUDGED and DECREED as follows:
 9          1.      This Final Order and Judgment incorporates by reference the definitions in the
10   Settlement Agreement with HP dated September 18, 2018 (the “Agreement”), and all defined terms
11   used herein have the same meanings ascribed to them in the Agreement.
12          2.      This Court has jurisdiction over the subject matter of this litigation and over all Parties
13   thereto.
14          3.      The Court reaffirms its findings, rendered in the Preliminary Approval Order, that for
15   purposes of the Settlement, all prerequisites for maintenance of a class action set forth in Federal Rules
16   of Civil Procedure 23(a) and (b)(3) are satisfied. The Court hereby makes final its appointments of
17   Class Counsel and Class Representatives and its preliminary certification of the Settlement Class
18   consisting of all Persons who own or owned one or more of the following printers:
19                  •      HP OfficeJet Pro 6230
20                  •      HP OfficeJet 6812
21                  •      HP OfficeJet 6815
22                  •      HP OfficeJet 6820
23                  •      HP OfficeJet Pro 6830
24                  •      HP OfficeJet Pro 6835
25                  •      HP OfficeJet Pro 8610
26                  •      HP OfficeJet Pro 8615
27                  •      HP OfficeJet Pro 8616
28                  •      HP OfficeJet Pro 8620

                                                     1
                               [PROPOSED] FINAL ORDER AND JUDGMENT
                                     Case No. 5:16-cv-05820-EJD-SVK
             Case 5:16-cv-05820-EJD Document 139 Filed 04/25/19 Page 3 of 4




 1                 •       HP OfficeJet Pro 8625
 2                 •       HP OfficeJet Pro 8630
 3                 •       HP OfficeJet Pro X551dw
 4                 •       HP OfficeJet Pro X451dn
 5                 •       HP OfficeJet Pro X451dw
 6                 •       HP OfficeJet Pro X576dw
 7                 •       HP OfficeJet Pro X476dn
 8                 •       HP OfficeJet Pro X476dw
 9   Excluded from the Class are HP, its officers, directors, and affiliates at all relevant times, members of
10   their immediate families and their legal representatives, heirs, successors or assigns, and any entity in
11   which HP had or has a controlling interest. Also excluded from the Class are those Persons who
12   timely and validly request exclusion.
13          4.     Pursuant to Federal Rule of Civil Procedure 23(e), the Court hereby grants final
14   approval of the Settlement and finds that it is, in all respects, fair, reasonable, and adequate and in the
15   best interests of the Settlement Class.
16          5.     The Court finds that notice of this Settlement was given to Class Members in accordance
17   with the Preliminary Approval Order and constituted the best notice practicable of the proceedings and
18   matters set forth therein, including the Settlement, to all Persons entitled to such notice, and that this
19   notice satisfied the requirements of Federal Rule of Civil Procedure 23 and of due process.
20          6.     The Court directs the Parties and the Claims Administrator to implement the Settlement
21   according to its terms and conditions, including the Plan of Allocation.
22          7.     Upon the Effective Date, Plaintiffs and all Settlement Class Members shall be deemed to
23   have, and by operation of this Judgment shall have, fully, finally, and forever released, relinquished,
24   and discharged HP from all Released Claims. Upon the Effective Date, HP shall be deemed to have,
25   and by operation of this Judgment shall have, fully, finally, and forever released, relinquished, and
26   discharged Plaintiffs and all Settlement Class Members from all Released Claims.
27          8.     Neither Class Counsel’s application for attorneys’ fees, reimbursement of litigation
28   expenses, and service awards for Plaintiffs, nor any order entered by this Court thereon, shall in any

                                                     2
                               [PROPOSED] FINAL ORDER AND JUDGMENT
                                     Case No. 5:16-cv-05820-EJD-SVK
             Case 5:16-cv-05820-EJD Document 139 Filed 04/25/19 Page 4 of 4




 1   way disturb or affect this Judgment, and all such matters shall be considered separate from this
 2   Judgment.
 3          9.     Neither the Settlement, nor any act performed or document executed pursuant to or in
 4   furtherance of the Settlement or its associated agreements, is or may be deemed to be or may be used
 5   as an admission of, or evidence of, (a) the validity of any Released Claim, (b) any wrongdoing or
 6   liability of HP, or (c) any fault or omission of HP in any proceeding in any court, administrative
 7   agency, arbitral forum, or other tribunal.
 8          10.    Without affecting the finality of this Judgment, this Court reserves exclusive jurisdiction
 9   over all matters related to administration, consummation, enforcement, and interpretation of the
10   Settlement, its associated agreements, and this Final Order, including (a) distribution or disposition of
11   the Settlement Fund; (b) further proceedings, if necessary, on the application for attorneys’ fees,
12   reimbursement of litigation expenses, and service awards for Plaintiffs; and (c) the Settling Parties for
13   the purpose of construing, enforcing, and administering the Settlement. If HP fails to fulfill its
14   obligations under the Settlement, the Court retains authority to vacate the provisions of this Judgment
15   releasing, relinquishing, and discharging the Released Claims.
16          11.    If the Settlement does not become effective under the terms of the Agreement, then this
17   Judgment shall be rendered null and void to the extent provided by and in accordance with the
18   Agreement and shall be vacated and, in such event, all orders entered and releases delivered in
19   connection herewith shall be null and void to the extent provided by and in accordance with the
20   Agreement.
21          12.    The Action is hereby dismissed, with prejudice.
22          IT IS SO ORDERED.
23
24   DATED: _April 25, 2019_________                      ______________________________________
                                                          HON. EDWARD J. DAVILA
25
                                                          UNITED STATES DISTRICT JUDGE
26
27
28

                                                     3
                               [PROPOSED] FINAL ORDER AND JUDGMENT
                                     Case No. 5:16-cv-05820-EJD-SVK
